IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MARK WILSON,1                            §
                                             §   No. 203, 2020
          Respondent Below,                  §
          Appellant,                         §   Court Below—Family Court
                                             §   of the State of Delaware
          v.                                 §
                                             §   File No. CN18-01795
    ALLSON ANDREWS,                          §   Petition No. 20-05104
                                             §
          Petitioner Below,                  §
          Appellee.                          §

                              Submitted: December 9, 2020
                              Decided:   December 21, 2020

                                         ORDER

         It appears to the Court that, on October 21, 2020, the Chief Deputy Clerk

issued a notice, by certified mail, directing the appellant to show cause why his

appeal should not be dismissed for his failure to file an opening brief and appendix.

Postal records show that the appellant received the notice to show on November 28,

2020. A timely response to the notice to show cause was due on or before December

8, 2020. To date, the appellant has not filed an opening brief or responded to the

notice to show cause. Dismissal of this appeal is therefore deemed to be unopposed.




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/Tamika R. Montgomery-Reeves
                                                Justice




                                       2